PER CURIAM.
Having considered the two motions to dismiss for lack of jurisdiction, served on April 27, 2006, as well as the appellants’ response, filed on May 15, 2006, the motions are hereby GRANTED. The Court finds that the order on appeal is not an appealable final order. Dedge v. Crosby, 914 So.2d 1055 (Fla. 1st DCA 2005) (holding order granting motion to dismiss with prejudice is not a final appealable order). See also, Massachusetts Life Ins. Co. v. Crapo, 918 So.2d 393, 394 (Fla. 1st DCA 2006) (providing test to determine whether order is appealable as a partial final judgment). Accordingly, this appeal is hereby dismissed without prejudice to appellants’ *567right to file a timely notice of appeal once an appealable order is rendered.
WOLF, PADOVANO, and POLSTON, JJ., concur.